Exhibit 10.2

 

Liberty Mint, Ltd.

 

December 13, 2004

 

John T. Hendrick

 

  Re: Offer of Employment with Liberty Mint, Ltd.

 

Dear John:

 

On behalf of Liberty Mint, Ltd., a Nevada corporation (the “Company”), I am
pleased to invite you to join the Company as its Chief Financial Officer. In
this position, you will be expected to devote sufficient business time,
attention and energies to perform your duties with the Company, recognizing that
you have other business activities not involving the Company; provided, however,
that any such other business activities shall be approved by the Board of
Directors of the Company. The effective date of your employment will be December
13, 2004, or such other date as you and the Company mutually agree in writing.

 

The terms of this offer of employment are as follows:

 

1. At-Will Employment. You should be aware that your employment with the Company
is for no specified period and constitutes “at-will” employment. As a result,
you are free to terminate your employment at any time, for any reason or for no
reason. Similarly, the Company is free to terminate your employment at any time,
for any reason or for no reason.

 

2. Compensation. The Company will pay you a salary at the rate of $8,333.33 per
month payable in accordance with the Company’s standard payroll policies,
including compliance with applicable withholding. The first and last payment by
the Company to you will be adjusted, if necessary, to reflect a commencement or
termination date other than the first or last working day of a pay period. Upon
the start of your employment, the Company will also pay you a signing bonus of
$15,250.00, subject to applicable withholding.

 

3. Stock Option. Subject to approval by the Company’s Board of Directors, which
the Company agrees to seek as promptly as possible after the date of this
letter, you will be granted an option to purchase 200,000 shares of the
Company’s Common Stock at an exercise price per share of $1.50. 40,000 shares
subject to your option shall be fully vested as of the effective date of your
employment and one-forty eighth (1/48th) of the remaining 160,000 shares subject
to your option will vest each month following the effective date of your
employment, subject to your continued employment with the Company on any such
date. In addition, in the event of a Change of Control of the Company, then you
shall fully vest in and have the right to exercise the option as to all of the
200,000 shares of Common Stock, including shares of Common Stock as to which you
would not otherwise be vested or exercisable.



--------------------------------------------------------------------------------

(a) For purposes herein, “Change of Control” means the occurrence of any of the
following events: (i) the consummation of the sale or disposition by the Company
of all or substantially all of the Company’s assets; (ii) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation
(provided that the sale by the Company of its securities for the purposes of
raising additional funds shall not constitute a Change of Control hereunder); or
(iii) the consummation of the sale or disposition by the Company for aggregate
gross proceeds to the Company of no less than $50,000,000 of (a) one of the two
issued RX patents held by the Company as of the date hereof, or (b) the pending
RX patent held by the Company as of the date hereof, as approved by the
Company’s board of directors.

 

4. Benefits. During the term of your employment, you will be entitled to the
Company’s standard vacation and benefits covering employees at your level, as
such may be in effect from time to time. The Company does not currently grant
any benefits. You will not be required to receive Company health insurance
benefits or participate in any Company-sponsored health insurance plan without
your prior written consent.

 

5. Immigration Laws. For purposes of federal immigration laws, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within 3 business days of the effective date of your employment, or
your employment relationship with the Company may be terminated.

 

6. Employee Proprietary Information Agreement. As a condition of this offer of
employment, you will be required to complete, sign and return the Company’s
standard form of employee proprietary information agreement (the “EPIA”).

 

7. Parachute Payments. If any payment or benefit you would receive pursuant to a
Change of Control from the Company or otherwise (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and (ii)
but for this sentence, be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then such Payment shall be equal to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless you elect in writing a

 

-2-



--------------------------------------------------------------------------------

different order (provided, however, that such election shall be subject to
Company approval if made on or after the effective date of the event that
triggers the Payment): reduction of cash payments; cancellation of accelerated
vesting of stock options; reduction of employee benefits. In the event that
acceleration of vesting of the stock options is to be reduced, such acceleration
of vesting shall be cancelled in the reverse order of the date of grant of your
stock options (i.e., earliest granted stock option cancelled last) unless you
elect in writing a different order for cancellation.

 

8. General. This offer letter, the EPIA and the stock option agreement (if
approved by the Board of Directors) covering the grant described in paragraph 3,
when signed by you, set forth the terms of your employment with the Company and
supersede any and all prior representations and agreements, whether written or
oral. In the event of a conflict between the terms and provisions of this offer
letter and the EPIA and the stock option agreement, the terms and provisions of
the EPIA and the stock option agreement will control. Any amendment of this
offer letter or any waiver of a right under this offer letter must be in a
writing signed by you and an officer of the Company. California law will govern
this offer letter.

 

We look forward to you joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing this offer letter in the
space provided below and returning it to me, along with your completed and
signed EPIA.

 

Sincerely, Liberty Mint, Ltd. By:  

 

--------------------------------------------------------------------------------

    John F. Steel IV, Director

 

AGREED TO AND ACCEPTED:

 

“Employee”

 

--------------------------------------------------------------------------------

John T. Hendrick

 

-3-